ON REHEARING.
Beck, Ch. J.
e assignrors^speciflcuess required. I. A rehearing was allowed in this case upon petition of defendant, and the cause, after another argument, has been again- submitted. In the former opinion, through mistake, the last three assignments of error were not set out. Because of this mistake the rehearing was granted. These assignments of error are as follows: “ (14) The court erred in overruling defendant’s motion for a new trial. (15) The court erred in refusing to give to the jury the first, second, third one-half, fourth, fifth, sixth, ninth, eleventh, thirteenth, fourteenth, fifteenth, sixteenth and seventeenth instruc-' tions asked hy defendant, and each one thereof. (16) The court erred in modifying the third instruction asked hy defendant and in giving same. ” The fourteenth is not sufficiently specific to comply with Code, § 8207, cited in the origBial option, which, in addition to the language ^ere quoted, declares, touching an assignment of errorj that, “ among several points in a demurrer, or in a motion, or instruction, or rulings in an exception, it must designate which is relied upon as error, and the court will only regard errors which are assigned with the required exactness. ”
There were eighteen special grounds assigned by the motion for a new trial, each presenting different questions of law. The fourteenth assignment assails all these grounds, without specifying any particular error. This manner of assigning errors is forbidden by the section of the Code above cited. In addition to the cases above cited, see Oschner v. Schunk, 46 Iowa, *301293; Hawes v. Twogood, 12 Id., 582; Todd v. Branner, 30 Id., 439.
7.--: instructions refused: all referred to in one.assiguraent. II. The fifth point of the foregoing opinion is incorrect in stating that there were no assignments of error assailing the rulings of the court in refusing the instructions asked by defendant and in modifying the third instruction asked by defendants, and in refusing the others. This conclusion resulted from the mistake above stated in overlooking the fifteenth and sixteenth assignments of error. The fifteenth assignment of errors, under Sherwood v. Snow, 46 Iowa, 481, is sufficient to require the consideration of all the instructions refused, which are discussed by counsel in their original argument, to which we will now proceed.
8. contract: rSSnd^coiisideration. III. The third instruction referred to in the sixteenth assignment of errors was to the effect that the agreement involved in the action must be found to be sup- ... L Porte(^by a sufficient consideration. . The modifixation complained of is to the effect that the surrender of a certain contract, and the possession of certain lands which were covered thereby, would constitute a sufficient consideration. The modification, we think, is correct. Surely it announces a correct rule of law.
a. instruceíufoim toSt endence?dn IY. It is insisted- that the twelfth instruction, noticed in the eighth point of the foregoing opinion, is erroneous, for the reason that there is no issue in the case to which it is applicable. The ground of this objection seems to be that the petition declares on a contract arising upon the acceptance, on the fifteenth of February, of a proposition made by letter of defendant on the tenth of the same month, while the instruction under consideration holds that the letter of plaintiff, dated March 15th, constitutes an acceptance. But the position of defendant’s counsel does not accord with the facts as exhibited by the record. The petition does not allege that the acceptance of the proposition was by letter, but simply that, upon the receipt of the *302letter of defendant, he was notified of plaintiff’s acceptance of the pi’oposition.
THE SAME. Y. The first instruction asked by defendant was rightly refused. It is based upon the thought that the jury should only look to the letter of defendant of February 10th, and defendant’s letter of the fifteenth of the same month, in order to determine whether there was a contract, and its terms. In support of this instruction counsel insist that the petition declares upon a contract made by these two letters. We have above pointed out that this is a mistake. The court was therefore right in refusing the instruction.
10. contract: whenno1 ground forreYI. The second instruction- refused is to the effect that, if plaintiff’s proposition had been made under a misapprehension of facts as to the condition of the land, defendant was justified in refusing to perform the con¡rac¡_ The instruction was correctly refused on the ground; if no other exists, that there is no evidence tending to show that defendant was induced by his mistaken belief as to the condition of the land to make the offer which plaintiff accepted, or that plaintiff had directly or indirectly caused this mistake. Defendant does not claim in his own evidence that if he had known the true condition of the land he would not have written the letter making the proposition, lie complains that he was misinformed of the condition of the land, of the fact that a house had been removed from it, but does not say that the proposition was made because he believed the land was in a different condition and that the house was upon it. He does not claim that plaintiff caused the mistake, but that he did not give information as to the condition of the land.
sameasno.9. YII. The contract of the purchase of the land, whereon payments were made, which were to be repaid by defendant under the contract in suit, was assigned to plaint- ^ The fourth instruction refused holds, in effect, that, to entitle plaintiff to recover, he must show *303a tender or an offer to execute to defendant a written instrument transferring the interest of plaintiff in the land. The instruction was properly refused for the reason, among others, that no such claim was made in the pleadings or upon the trial. The answer alleges that plaintiff has never tendered the contract itself to defendant, but there is no complaint that he has never tendered any other instrument.
THE SAME. Till. The fifth instruction, in effect, holds that the contract is to be found in a letter written to plaintiff by defendant, and defendant’s “reply” thereto, which is understood to mean the first letter written to defendant after plaintiff received his letter. There was more than one letter written by plaintiff before he finally accepted the proposition by letter dated March 15th. It is plain that plaintiff’s acceptance of the proposition by letter, subsequent to the first letter in response thereto, would bind defendant, if he had not in the mean time withdrawn the proposition. The fifth instruction was rightly refused.
the same. IX: The sixth instruction is to the effect that plaintiff cannot recover unless he shows tender of a conveyance of his interest in the land to defendant. The instructi011 was rightly refused, for the reason stated in the seventh division of this opinion.
THE SAME X. The eleventh instruction asked repeats the error of the first and fifth, in holding that the contract is to be found in defendant’s letter of the tenth of February, and ** ' defendant’s reply thereto of February 15th. It was rightly refused, upon the ground disclosed in the fourth, fifth and eighth points. Other instructions refused are not made the subject for discussion by defendant’s counsel. We cannot therefore consider them.
same ash-0.1. XI. The court upon its own motion required the jury to find specially upon certain questions propounded to them. This action is made the ground of complaint in ai.gUmerLt 0f counsel for defendant. But nc error is assigned thereon, and we cannot therefore consider it.
*304The foregoing discussion, in connection with the original opinion, disposes of all questions in the case. The judgment of the circuit court is
Affirmed.